
	
		III
		112th CONGRESS
		2d Session
		S. RES. 408
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2012
			Mr. Burr (for himself,
			 Ms. Landrieu, Mrs. Hutchison, and Mrs.
			 Hagan) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Supporting the goals and ideals of Take Our
		  Daughters and Sons To Work Day.
	
	
		Whereas the Take Our Daughters To Work Day program was
			 created in New York City as a response to research that showed that, by the 8th
			 grade, many girls were dropping out of school, had low self-esteem, and lacked
			 confidence;
		Whereas, in 2003, the name of the program was changed to
			 Take Our Daughters and Sons To Work Day so that boys who face
			 many of the same challenges as girls could also be involved in the
			 program;
		Whereas the mission of the program, to develop
			 innovative strategies that empower girls and boys to overcome societal
			 barriers to reach their full potential, now fully reflects the addition
			 of boys;
		Whereas the Take Our Daughters and Sons To Work
			 Foundation, a nonprofit organization, has grown to become one of the largest
			 public awareness campaigns, with more than 37,000,000 participants annually in
			 more than 3,000,000 organizations and workplaces in every State;
		Whereas, in 2007, the Take Our Daughters To Work program
			 transitioned to Elizabeth City, North Carolina, became known as the Take Our
			 Daughters and Sons To Work Foundation, and received national recognition for
			 the dedication of the Foundation to future generations;
		Whereas every year, mayors, governors, and other private
			 and public officials sign proclamations and lend their support to Take Our
			 Daughters and Sons To Work;
		Whereas the fame of the Take Our Daughters and Sons To
			 Work program has spread overseas, with requests and inquiries being made from
			 around the world on how to operate the program;
		Whereas 2012 marks the 20th anniversary of the Take Our
			 Daughters and Sons To Work program;
		Whereas Take Our Daughters and Sons to Work Day will be
			 observed on Thursday, April 26, 2012; and
		Whereas Take Our Daughters and Sons To Work is intended to
			 continue helping millions of girls and boys on an annual basis through
			 experienced activities and events to examine their opportunities and strive to
			 reach their fullest potential: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 goals of introducing our daughters and sons to the workplace; and
			(2)commends all the
			 participants in Take Our Daughters and Sons To Work for their ongoing
			 contributions to education, and for the vital role the participants play in
			 promoting and ensuring a brighter, stronger future for the United
			 States.
			
